PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/710,734
Filing Date: 11 Dec 2019
Appellant(s): FullStory, Inc.



__________________
Christopher D. Wright (Reg. No. 66,469)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 17, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I. The Office has not identified prior art that teaches or suggests “receiving ... data elements for a user session with a native application at a client device different from the one or more computers, each data element including data comprising ..., for one or more presentation objects, data indicating one or more drawing commands executed by the native application to draw the visual representation of the presentation object within the user interface at the client device, wherein the data indicating the one or more drawings commands is obtained from a temporary portable document format (PDF) document generated within an offscreen drawing context of the client device by instrumentation code of the native application using the one or more drawings commands,” as recited by the independent claims.

Appellant argues that Kato does not disclose obtaining a drawing command from a temporary PDF document including the drawing command in a data element that is sent to another computer.
Examiner respectfully disagrees,
First, claim 1 does not require that a computing system need to receive an extracted data indicating drawing commands or that it cannot be extracted by the computing system from the Portable Document Format (PDF) document as argued by the appellant. The claim merely requires the computing system to receive data indicating one or more drawing commands that is obtained from a PDF document; therefore receiving the PDF document that include the data indicating one or more drawing commands (PDF content) and extracting the data indicating one or more drawing commands by the computing system meet the claim requirements of receiving data indicating one or more drawing commands that is obtained from a PDF document by the computing system. In other words the claim does not require that the computing system need to receive the extracted data indicating drawing commands obtained from a PDF document without transferring the PDF document or that it cannot be extracted by the computing system from the PDF file. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., transferring data indicating one or more drawing that are obtained from PDF document and not the PDF document that include data indicating one or more drawing commands to be obtained from the PDF document at the client device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, as previously clarified claim 1 requires the ability to receive by a computing device data indicating drawing commands, wherein the data indicating drawing commands is obtained from a PDF. Kato teaches the ability to capture drawing commands on a system in a PDF and the ability to transfer the PDF including this data within an email for a computing device to replay the captured drawing commands ¶35, “electronic whiteboard 2 generates image data in Portable Document Format (PDF) based on the drawing image data, and transmits an electronic mail attached with the generated image data to the PC 10 through the communication network 100”, “PC 10 displays an image based on the drawing image data extracted from the electronic mail”. Therefore, Kato teaches the argued claim as Kato discloses that the data indicating drawing commands  (PDF content) that are obtained from PDF document (system extract data from the PDF document to display the drawing image)  are received by a computing device (PC 10).

Appellant argues that Kato does not disclose that the PDF document is generated within an offscreen drawing context.
Examiner respectfully disagrees,
First, Webber teaches the ability to capture and reconstitute user interface states based on row data including document object models (DOMs) See at least Fig. 2-3, Col.8 lines 55-65, “different sets of event data 208, 210, 212, and 214 each include raw event data (e.g., interaction data and/or mutation data that have not yet been processed) for one or more events (e.g., an interaction event and/or a mutation event). An interaction event corresponds to a user interaction with the user interface (e.g., a mouse movement, click, tap on touchscreen, pinch, swipe, etc.) and is represented by interaction data. A mutation event corresponds to a structural change to the user interface (e.g., a DOM change or a change to the user interface structure of a native application) and is represented by mutation data”, Col. 1-2, lines 65-3, “Generating a plurality of user interface states can include reconstituting, based on the initial DOM and the set of mutation events for the given user session, multiple document object models (DOMs) representing the structure of the user interface at various points throughout the given user session”, Col. 2, lines 4-16, “Generating session activity data can include: for each of a plurality of user interactions that occurred during a given user session: identifying, based on the user interaction data and from the multiple DOMs, a given DOM that represents a given structure of the user interface when the given user interaction occurred; identifying, based on the user interaction data, a node of the given DOM representing a user interface element with which user interaction occurred; identifying, from the given DOM, the contextual data specifying one or more attributes of the user interface element; and creating, based on the user interaction data, the identified node, and the contextual data, session activity data describing the given user interaction”. Kato modifies Webber to include the ability to capture and write user’s interaction data for a session into a PDF document and to transmit the captured PDF document to a second computing device to display drawing images based on the PDF document data See at least Kato ¶ 35. Webber-Kato are analogous art to the claimed invention because they are from a similar field of endeavor of recording, sharing, and replaying displayed data. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Webber to include the ability to obtain drawing commands from a temporary PDF resulting in resolutions as disclosed by Kato with a reasonable expectation of success. The motive for the modification would have been to facilitate the sharing of the drawing commands while optimizing memory usage (Kato, ¶35). In other words Webber teaches the ability to capture offscreen data and to transfer it to computing system to replay the user’s session. Kato modifies Webber to include the ability to store the captured data to a PDF document that could be transmitted to the computing system to replay the user’s session.
Second, the claim do not clarify or limit the “offscreen drawing” to a specific definition; therefore under broadest reasonable interpretation as the PDF document is not generated over the screen or as part of the displayed objects then it is generated offscreen. Additionally, this is similar to the appellant specification submitted on 12/11/2019 P. 31, lines 3-4, “the offscreen drawing context is a PDF graphics context that is not presented on screen”, therefore as Kato capture the screen data to create PDF document offscreen to transfer to a second device using an email, wherein the transferred document will never be displayed to the user as the second device will extract the information from the PDF document to display an image without displaying the actual PDF document.

Appellant argues that Kato does not disclose a temporary PDF document “generated within an offscreen drawing context of the client device by instrumentation code of the native application using the one or more drawings commands”.
Examiner respectfully disagrees,
First, Kato discloses that the PDF documents are temporary See at least ¶106, “memory 2000 overwrites the image data and audio data. The display 220 displays an image based on image data before being overwritten, and the speaker 2300 outputs audio based on audio data before being overwritten”.
Second, Kato disclose the ability to capture the drawing commands and write it to a PDF document. According to Kato disclosure, there is an application residing on the user device (i.e. native application), the application use a code to capture a one or more drawing commands (i.e. instrumentation code) to generate a PDF document within an offscreen drawing context of the client device using the captured one or more drawing commands as required by the claims See at least ¶35, “electronic whiteboard 2 generates image data in Portable Document Format (PDF) based on the drawing image data, and transmits an electronic mail attached with the generated image data to the PC 10 through the communication network 100”, “PC 10 displays an image based on the drawing image data extracted from the electronic mail”.

Appellant argues that Kato does not disclose using the same drawing commands to generate the visual representation within the user interface that are also used by an instrumentation module to generate the offscreen PDF document, instead “paragraph 34 of Kato merely indicates that “drawing image data [represents] a content drawn by a user (‘drawing image data’).””.
	Examiner respectfully disagrees, 
	Claim 1 does not require using the same exact drawing commands that were used to generate the visual representation within the user interface and the pdf document as the claims disclose  “data indicating one or more drawing commands executed by the native application to draw the visual representation of the presentation object within the user interface at the client device”, “wherein the data indicating the one or more drawings commands is obtained from a temporary portable document format (PDF) document”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using the same exact drawing commands that were used to generate the visual representation within the user interface and the pdf document) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner further notes that the appellant amended to broaden the claims to include the word “indicating” and not “specifying” See at least claim 1, “data indicating one or more drawing commands” instead of “data specifying one or more drawing commands”.

Appellant argues that Kato does not disclose that “instrumentation code of [a] native application” generates the PDF. Instead, paragraph 35 of Kato merely provides that “the electronic whiteboard 2 generates image data in Portable Document Format (PDF) based on the drawing image data.”.
Examiner respectfully disagrees, 
Kato teaches that “electronic whiteboard 2 generates image data in Portable Document Format (PDF) based on the drawing image data”. This show that there is an application residing at the whiteboard (i.e. native application) that use a code to capture the data and generate the image data in Portable Document Format (PDF) (i.e. instrumentation code ) based on the drawing image data.

Appellant request the reversal of the rejection of claims 11 and 20 and their respective dependent claims for at least the reasons provided above with reference to claim 1.
Examiner respectfully disagrees, as claims 11 and 20 and their respective dependent claims rejection should be maintained for at least the reasons provided above with reference to claim 1.

II. The Office has not identified prior art that teaches or suggests “data indicating the one or more drawing commands executed by the native application to draw the visual representation of the presentation object within the user interface at the client device comprises a string of text identifying each operating system drawing function initiated by the native application to draw the visual representation of the presentation object within the user interface,” as recited by the claim 21.

Appellant argues that Kato does not disclose “a string of text identifying each operating system drawing function initiated by the native application to draw the visual representation of the presentation object within the user interface,” and “string of text” from a temporary PDF document, as required by claim 21.
	Examiner respectfully disagrees,
	First, Kato disclose ¶35 that the “electronic whiteboard 2 generates image data in Portable Document Format (PDF) based on the drawing image data, and transmits an electronic mail attached with the generated image data to the PC 10 through the communication network”, “PC 10 displays an image based on the drawing image data extracted from the electronic mail” and disclose  that the “image data” could be in different formats including Post Script See ¶37, “image data may be in any suitable format other than RPCS, such as in Printer Control Language (PCL), Page Description Language (PDL), and Post Script (PS)”. Examiner notes that  Post Script (PS) include text strings.
	Second, a person of ordinary skill in the art will have the knowledge to determine that Kato teaches the argued limitation implicitly by disclosing the usage of PDF document to record and redisplay user interface content as PDF documents use only “string of text” that represent a series of commands for each operating system drawing function to be able to redisplay each operating system drawing function. 
Evidence are provided below associated with related content for the reviewer convenience:
1)https://developer.apple.com/library/archive/documentation/GraphicsImaging/Conceptual/drawingwithquartz2d/dq_overview/dq_overview.html#//apple_ref/doc/uid/TP30001066-CH202-TPXREF101, “Overview of Quartz 2D” disclose that “A PDF graphics context allows you to create a PDF file. In a PDF file, your drawing is preserved as a sequence of commands”

    PNG
    media_image2.png
    23
    802
    media_image2.png
    Greyscale

2)https://developer.apple.com/library/archive/documentation/GraphicsImaging/Conceptual/drawingwithquartz2d/dq_pdf/dq_pdf.html, “PDF Document Creation, Viewing, and Transforming” provide examples of the sequence of commands that are used within a PDF document: 

    PNG
    media_image3.png
    539
    472
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    471
    1023
    media_image4.png
    Greyscale

3) https://web.archive.org/web/20150502020021/http:/flylib.com/books/en/3.310.1.74/1/, “Creating PDF Documents” provide examples of the sequence of commands that are used within a PDF document:

    PNG
    media_image5.png
    639
    715
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    818
    1096
    media_image6.png
    Greyscale



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174   
                                                                                                                                                                                                     /SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.